  Case 20-40485           Doc 36      Filed 03/25/20 Entered 03/25/20 09:26:57
                                        Document     Page 1 of 4                    EOD
                                                                                      Desc Main

                                                                                    03/25/2020


                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

In re: Jeweltex Enterprises, Inc.                    §        Case No. 20-40485
                                                     §
                          Debtor                     §        Chapter 11


               THIRD INTERIM ORDER FOR USE OF CASH COLLATERAL


        Upon the Emergency Motion for Use of Cash Collateral (the “Motion”) pursuant to §§

105, 361, 363 and 364 of Title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”)

and Federal Rule of Bankruptcy Procedure 4001, Jeweltex Enterprises, Inc. (“Debtor”), subject to

the terms and conditions set forth herein, and upon the proceedings held before this Court and

good and sufficient cause appearing therefore,

        THE COURT HEREBY FINDS:

        1.       On February 17, 2020, (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 11 of the Bankruptcy Code. The Debtor is now operating its business and

managing its property as a debtor in possession pursuant to Sections 1107( a) and 1108 of the

Bankruptcy Code. No request has been made for the appointment of a trustee or examiner and no

official committee has yet been appointed.

        2.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M), and (O). Venue of the Chapter 11 Case

and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.       An immediate and critical need continues to exist for the Debtor to obtain funds in

order to continue the operation of its business. Without such funds, the Debtor will not be able to




THIRD INTERIM ORDER AUTHORIZING USE CASH COLLATERAL – P. 1
  Case 20-40485           Doc 36      Filed 03/25/20 Entered 03/25/20 09:26:57          Desc Main
                                        Document     Page 2 of 4



pay its payroll and other direct operating expenses and obtain goods and services needed to carry

on its business during this sensitive period in a manner that will avoid irreparable harm to the

Debtor’s estate. At this time, the Debtor’s ability to use Cash Collateral is vital to the confidence

of the Debtor’s vendors and suppliers of the goods and services, to the customers and to the

preservation and maintenance of the going concern value of the Debtor’s estate.

        4.       Substantially all of the Debtor’s assets are potentially subject to the Prepetition

Liens of two creditors – Kapitus, LLC, and Paypal, including liens on equipment, rents, furniture,

fixtures, goods, general intangibles, accounts, contract rights and inventory.

        5.       The Debtor has requested immediate entry of this Order pursuant to Bankruptcy

Rule 4001(b)(2) and (c)(2). The permission granted herein to allow the Debtor to obtain the use

of Cash Collateral financing is necessary to avoid immediate and irreparable harm to the Debtor.

This Court concludes that entry of this Order is in the best interests of the Debtor and its estate and

creditors as its implementation will, among other things, allow for the continued operation and

rehabilitation of the Debtor's existing business.

THEREFORE, IT IS HEREBY ORDERED AND ADJUDGED THAT:

        1.       The Debtor is hereby authorized to enter into all agreements pursuant to the terms

of this Order necessary to allow the Debtor to use Cash Collateral until the final hearing on this

matter set for Thursday, April 23, 2020, at 9:30 a.m. (the “Authorized Period”) and subject to

the protections and consideration described in this Order (and, by reference, the First and Second

Interim Orders authorizing use of cash collateral) in the amounts and for the expenses set forth in

the five-week budget attached hereto.

        2.       The Debtor’s use of Cash Collateral shall be consistent with such use provided for

in the First and Second Interim Orders entered in this matter, and pursuant to the revised budget

attached hereto.


THIRD INTERIM ORDER AUTHORIZING USE CASH COLLATERAL – P. 2
  Case 20-40485           Doc 36      Filed 03/25/20 Entered 03/25/20 09:26:57      Desc Main
                                        Document     Page 3 of 4



        3.       A final hearing is hereby scheduled for Thursday, April 23, 2020, at 9:30 a.m. to

consider entry of a final order.


                                          Signed on 3/25/2020
                                      #### END OF ORDER ####
                                                                        MD
                                 HONORABLE BRENDA T. RHOADES,
                                 UNITED STATES BANKRUPTCY JUDGE



Order prepared and submitted by:


/s/ Gregory W. Mitchell
Gregory W. Mitchell
The Mitchell Law Firm, L.P.
1412 Main Street, Suite 500
Dallas, Texas 75202
(972)463-8417 – Office
(972)432-7540 – Facsimile
greg@mitchellps.com – E-mail
State Bar ID: 00791285
Counsel for Debtor




THIRD INTERIM ORDER AUTHORIZING USE CASH COLLATERAL – P. 3
        Jeweltex, Inc. dba Sam's Fine Jewelry
               170 Cedar Ridge Drive
               Garland, Texas 75040
                  Budget Overview
 Jeweltex Proposed Budget (3/23/2020 to 4/26/2020)


                                                       Mar 23‐29       Mar 30 ‐ Apr 05 Apr 06‐12     Apr 13‐19     Apr 20‐26
Income
 Sales & Repair                                                 0               10000       12500          15000        15000
 insurance reimbursment for customer disaperance job        25000
Total Income                                                25000               10000       12500          15000        15000




                                                                                                                                                    Case 20-40485
Cost of Goods Sold
Cost of Sales & repair                                                           5000         6250          7500         7500
 cost of Customer Disaperance Job                           25000

Total Cost of Good Sold                                     25000                5000         6250          7500         7500

Gross Profit                                                       0             5000         6250          7500         7500


Expenses Section 1
 Bank Charges                                                                                   36




                                                                                                                                                    Doc 36
 Credit card Processing Fees                                                      180          375           450          450
 Dues and Subscriptions                                                           200                                     300
 Advertising                                                                                   200           200          200
 Insurance
  jewelers Block                                                                                                         1777




                                                                                                                                Filed 03/25/20 Entered 03/25/20 09:26:57
  Health                                                                                                 1890.72




                                                                                                                                  Document
  General Liability                                                                                                       500


 Payroll
  Salaries and Wages                                                          4606.52                    4606.52

Total Payroll                                                                 4606.52                    4606.52

Expenses Section 2




                                                                                                                                               Page 4 of 4
 Lease & utility (Simon) possible deffered payment                              10000
 Website                                                                          200                                     200
 Telephone/internet                                                                         321.43
 Security                                                                         296
 Office Supplies                                                                   80                         80
 Shipping/Delivery                                                                216          217           217
 U.S. Trustee Quarterly Fees

Loans Payments
Loan Builder Paypal                                                                            125                        150
Kapitus                                                                                      312.5                        375
Total Expense                                                      0         15858.52      1586.93       7444.24         3952




Net Income                                             $      ‐        $   (10,858.52) $ 4,663.07 $        55.76         3548




                                                                                                                                                    Desc Mai
